MEMORANDUM **
Raksaphon Nongrak, a native and citizen of Thailand, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for a waiver of inadmissibility pursuant to 8 U.S.C. § 1182(h). We have jurisdiction under 8 U.S.C. § 1252, and we grant the petition for review and remand for further proceedings.
The BIA concluded that Nongrak failed to establish good cause for a continuance. The BIA, however, did not have the benefit of Cui v. Mukasey, 538 F.3d 1289 (9th Cir.2008), which held that the denial of a continuance for fingerprint processing pri- or to April 2005 may be an abuse of discretion. See id. at 1292-95; see also Karapetyan v. Mukasey, 543 F.3d 1118 (9th Cir. 2008). We note that the record does not appear to support the BIA’s statement that the IJ notified Nongrak of the need to update her criminal background check.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.